                                                                          USDC SDNY
UNITED STATES DISTRICT COURT                                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                             ELECTRONICALLY FILED
                                                                          DOC #:
 NEW ORIENTAL ENTERPRISE, PTE, LTD.,
                                                                          DATE FILED: 4/14/2020
                            Plaintiff,
                                                                        1:20-cv-02327-MKV
                             -against-

 MISSION CRITICAL SOLUTIONS LLC, TD BANK, N.A.,                                ORDER
 and JOHN DOES 1–3,

                            Defendants.

       WHEREAS this case was removed from the Supreme Court of the State of New York on

March 16, 2020 [ECF No. 1] and counsel entered an appearance on behalf of Plaintiff New

Oriental Enterprise on April 9, 2020 [ECF No. 14], it is hereby,

       ORDERED that Plaintiff respond on or before April 21, 2020 to Defendants’

communications regarding voluntary dismissal of some or all of Plaintiff’s claims, including the

Order to Show Cause previously filed in state court. It is further,

       ORDERED that Plaintiff file a letter on ECF on or before April 24, 2020 setting forth its

position with respect to (a) whether the Order to Show Cause it filed in state court should be

withdrawn or denied as moot, and (b) whether plaintiff agrees to voluntarily dismiss claims

against any of the Defendants in light of subsequent developments and, if not, why Defendants

Mission Critical Solutions and TD Bank should not be permitted to file Motions to Dismiss.



SO ORDERED.
                                                      _________________________________
Date: April 14, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
